DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 9, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (US 2016/0125360 A1) in view of Shutnik (US 2011/0131146 A1).
With regards to claims 1, 9, and 17, Ali teaches an apparatus comprising a processor and a memory (see Figure 3, 300), the memory storing computer-executable instructions which when executed by the processor, cause the apparatus to perform operations comprising: 
generating a user interface (see Figure 4, 420, "Recruiter Ul") comprising one or more questions (see, IMPLIED, Every UI allows a user to make selections in one way or another, such selections are considered answers to implicit questions) associated with respective requisition types to generate corresponding requisitions in response to receiving a request to create a requisition (see Figure 4, 415, "Requisition generator", 425, ""Requisition); and in response to detecting at least one answer to at least one of the questions, automatically identifying one or more associated requisition types presented in a requisition type user interface for selection in order to create a respective requisition (see [0084], "A requisition can be generated 510 for the open position based on the received plurality of requirements.").  
Ali fails to explicitly recite the GUI is a wizard and wherein requisition types have associated therewith corresponding job classifications.
It is noted that Ali does not label the recruiter UI 420, a wizard.  However, this implies technical limitations, it is pointed that those limitations are neither apparent from the claims nor from the application. It is common in the art to implement wizard like GUIs. For the sake of completeness it is pointed out that Shutnik discloses the use of a wizard in the context requisition and hiring automation (see [0031], [0037], and [0064]). 
However, job classifications relate to non-technical information. Furthermore, it is not defined how this information is used to automatically identify and subsequently present requisition types. Ali already discloses the generation (for example by automatic selection) of requisitions. Hence, a technical effect of job classifications beyond the automatic generation or selection of a requisition (type) is not apparent.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ali to incorporate the employment management system of Shutnik for the purpose of increasing the speed and accuracy with which employment requirements are matched with potential employment candidates (see Shutnik [0003]-[0005]).
With regards to claims 5, 13, and 19, Ali teaches wherein the instructions when executed further causes the apparatus to perform operations comprising: generating a user interface indicating criteria to identify one or more candidates for a job position associated with the respective requisition (see Abstract and Figure 4 – Recruiter UI and identifying candidates for a job.).
With regards to claims 6 and 14, Ali teaches wherein the instructions when executed further causes the apparatus to perform operations comprising: utilizing the one or more questions to identify a requisition type group, among a plurality of requisition type groups, for association with the respective (see [0084], "A requisition can be generated 510 for the open position based on the received plurality of requirements.").  
With regards to claims 7 and 15, Ali teaches wherein each of the plurality of requisition type groups are associated with corresponding job positions (see [0084], "A requisition can be generated 510 for the open position based on the received plurality of requirements.").
Claim 2-4, 8, 10-12, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (US 2016/0125360 A1) in view of Shutnik (US 2011/0131146 A1), and further in view of Tolve et al (US 2008/0208907 A1).
With regard to claims 2, 10, and 18, note the discussion of claims 1, 9, and 17 above, Ali and Shutnik disclose all of the elements of claims 1, 9, and 17 but fail to explicitly recite wherein prior to generating the user interface wizard, the instructions when executed further causes the apparatus to perform operations comprising: developing the one or more questions in a create requisition user interface during an initial stage of creating a corresponding requisition and assigning the one or more questions to a respective requisition type.  
However, Tolve teaches prior to generating the user interface wizard, the instructions when executed further causes the apparatus to perform operations comprising: developing the one or more questions in a create requisition user interface during an initial stage of creating a corresponding requisition and assigning the one or more questions to a respective requisition type (see Figure 12 and 13 and [0076] – GUI allows the creation and selection of questions to associate with jobs.).
With regard to claims 3 and 11, Tolve teaches wherein the one or more questions correspond to at least one job classification and job category associated with the respective requisition type (see Figure 12 and 13 and [0076] – GUI allows the creation and selection of questions to associate with jobs.).  
(see [0055] – exchange member’s functional experience is recognized as the skills.).  
With regards to claims 8, 16, and 20, Tolve teaches wherein the instructions when executed further causes the apparatus to perform operations comprising filtering the job classifications based on the detected answer (see Figure 25 – Screening and evaluating presents questions to potential candidates and then evaluates the answers in order filter the number of potential candidates down for the job.).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161